Citation Nr: 1629664	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-29 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
The Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected chronic tonsillitis.

2. Entitlement to service connection for sinusitis, to include as secondary to service-connected chronic tonsillitis.

3. Entitlement to service connection for tracheitis, to include as secondary to service-connected chronic tonsillitis.

4. Entitlement to service connection for bronchitis, to include as secondary to service-connected chronic tonsillitis.

5. Entitlement to a compensable disability rating for chronic tonsillitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  A rating decision in March 2009 denied a compensable disability rating for chronic tonsillitis and denied service connection for GERD.  A rating decision in January 2013 denied service connection for sinusitis, tracheitis, and bronchitis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable disability rating for his chronic tonsillitis and service connection for GERD, sinusitis, tracheitis, and bronchitis, which he asserts are caused or aggravated by his tonsillitis.  In the course of his appeal, the Veteran has provided limited medical records and statements from his treating physicians and has referred to his treating physicians, but the treatment records of these physicians are not of record.  Specifically, the Veteran has named Dr. R.M. Guevara, Dr. H. Navario, Dr. Ibanez, and the Ponce Clinic as having provided treatment for the disabilities on appeal here.  The AOJ does not appear to have made a full effort to obtain any of the relevant records of that treatment.  The Veteran provided a signed release for some of the records and the response received was not records but a written statement on the release form regarding the Veteran's history (the signature of the doctor is not legible, but may be Dr. Navario).  The VA examinations provided to date on the matters on appeal are inadequate because the examiners have not had relevant treatment records to consult in forming their opinions.

On remand, every effort should be made to obtain signed releases from the Veteran to enable VA to request and receive copies of all relevant treatment records.  The Veteran should be informed of his responsibilities to assist VA in obtaining these records, as set forth in 38 C.F.R. § 3.158.  In addition, once any records are received, they should be reviewed and, if any of the records is in Spanish, translation of the record to English should be obtained and the original and the translation should both be included in the claims file.  Once additional medical records have been received, additional opinions should be obtained with respect to the disabilities on appeal, to include a physical examination if deemed necessary by the medical provider.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit the necessary information and signed releases to allow VA to obtain all relevant treatment records with respect to the disabilities on appeal.  Specifically, the Veteran should be asked to provide releases for the records of the Ponce Clinic, for Dr. R. M. Guevara, for Dr. H. Navario, and for Dr. Ibanez.  He should also identify any other relevant treatment providers and provide contact information accordingly. 

The Veteran should be informed of his responsibility to supply VA with the necessary information to support his claim for benefits, as set forth in 38 C.F.R. § 3.158.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. Once the relevant treatment records have been received, they should be reviewed to determine if any of them require translation from Spanish to English.  Any documents in Spanish should be translated into English before further development is undertaken.  Both the original Spanish document and the English translation should be incorporated in the claims in these circumstances.

3. After all relevant treatment records have been obtained and any necessary translation performed, the issues on appeal should be sent for additional medical opinions and, if deemed necessary by the providers, for additional physical examinations.  The specific questions to be addressed are as follows:

a) With respect to the Veteran's service-connected chronic tonsillitis, please provide information regarding the nature and severity of the disability throughout the claims period, that is, since 2009.  Please indicate all symptoms experienced, treatment received, medication prescribed or over-the-counter remedies used, particularly with respect to the rating criteria set forth under 38 C.F.R. § 4.97 and Diagnostic Code 6516 in particular.

b) With respect to the Veteran's claim of service connection for GERD, after reviewing all of the evidence, is it at least as likely as not (probability 50 percent or greater) that the Veteran's GERD was caused by his chronic tonsillitis or by any medication taken to treat symptoms of chronic tonsillitis?  If not, has the GERD been aggravated (that is, worsened beyond the normal course of the condition) by the chronic tonsillitis or medications taken for that disability?  If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation.

c) With respect to the Veteran's claims of service connection for sinusitis, tracheitis, and bronchitis, after reviewing all of the evidence, is it at least as likely as not (probability 50 percent or greater) that the Veteran has any of these disorders and, if so, is it at least as likely as not (probability 50 percent or greater) that any of these conditions were caused by his chronic tonsillitis or any treatment for chronic tonsillitis? caused or aggravated (that is, worsened beyond the normal course of the condition)?  If not, 
has any of these disorders GERD been aggravated (that is, worsened beyond the normal course of the condition) by the chronic tonsillitis or medications taken for that disability?  If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation.

Please provide a statement of explanation for all opinions offered.  In the event an opinion cannot be offered without resort to speculation, please indicate why this is so and what additional information would enable you to render an opinion.

4. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




